FILED
                                                                      May 05 2016, 9:01 am
OPINION ON REHEARING                                                       CLERK
                                                                       Indiana Supreme Court
                                                                          Court of Appeals
                                                                            and Tax Court




ATTORNEY FOR APPELLANT                                    ATTORNEY FOR APPELLEE ROBIN
John J. Schwarz, II                                       LATIMER
Schwarz Law Office, PC                                    Martin R. Lucas
Hudson, Indiana                                           North Judson, Indiana
                                                          ATTORNEY FOR APPELLEE
ATTORNEYS FOR AMICUS CURIAE                               DMK&H FARMS, INC.
INDIANA AGRICULTURAL LAW                                  James N. Clevenger
FOUNDATION                                                Wyland, Humphrey & Clevenger,
                                                          LLP
Todd J. Janzen
                                                          Plymouth, Indiana
Brianna J. Schroeder
Janzen Agricultural Law, LLC
Indianapolis, Indiana
John Shoup
Indiana Agricultural Law
Foundation, Inc.
Indianapolis, Indiana



                                            IN THE
    COURT OF APPEALS OF INDIANA

John Belork,                                             May 5, 2016
Appellant-Petitioner,                                    Court of Appeals Case No.
                                                         75A04-1503-MI-100
        v.                                               Appeal from the Starke Circuit
                                                         Court
Robin Latimer,                                           The Honorable Kim Hall, Judge
Davis Township Trustee                                   Trial Court Cause No.
and                                                      75C01-1406-MI-17
DMK&H Farms, Inc.



Court of Appeals of Indiana | Opinion on Rehearing 75A04-1503-MI-100| May 5, 2016              Page 1 of 29
      Appellees-Respondents.




      Brown, Judge.

[1]   In our opinion handed down on November 16, 2015, we affirmed the trial

      court’s entry of judgment on the evidence in favor of Robin Latimer as the

      Davis Township Trustee and DMK&H Farms, Inc. (“DMK&H” and, together

      with Latimer, the “Appellees”) with respect to John Belork’s claim under

      Indiana’s partition fence statutes found at Ind. Code §§ 32-26-9. Belork has

      petitioned for rehearing, arguing that we did not correctly apply the partition

      fence statutes. The Indiana Agricultural Law Foundation, Inc., (the “IALF”)

      filed a Motion for Leave to File Amicus Curiae Brief in Support of Appellant’s

      Petition for Rehearing together with its amicus curiae brief, and we have granted

      the IALF’s motion and ordered that its brief be filed. In its brief in response to

      the petition for rehearing, DMK&H responded to the arguments presented by

      Belork and the IALF.


[2]   We note that this Court has been willing to reexamine its decisions and to grant

      petitions for rehearing, sometimes to reverse a previous decision. See Safe Auto

      Ins. Co. v. Farm Bur. Ins. Co., 867 N.E.2d 221, 222-223 (Ind. Ct. App. 2007)

      (granting a petition for rehearing which argued in part that the initial opinion

      misapplied certain precedent and noting that amicus curiae had appeared on

      rehearing in support of the petition’s position), trans. denied; Edwards v.

      Vermillion Cnty. Hosp., 579 N.E.2d 1347, 1347-1348 (Ind. Ct. App. 1991)

      Court of Appeals of Indiana | Opinion on Rehearing 75A04-1503-MI-100| May 5, 2016   Page 2 of 29
      (granting a petition for rehearing, vacating the original opinion, and arriving at

      a different conclusion regarding whether the petitioner was immune from

      liability under the Indiana Tort Claims Act), trans. denied; McNevin v. McNevin,

      447 N.E.2d 611, 612-616 (Ind. Ct. App. 1983) (granting a petition for rehearing,

      vacating the original opinion, and arriving at a different conclusion regarding

      whether the petitioner’s tort claim had been extinguished by a dissolution

      decree). Upon further consideration of the language of the provisions of Ind.

      Code §§ 32-26-9 set forth below and Belork’s position and arguments, as further

      developed by the IALF, we conclude that granting Belork’s petition is

      warranted.


                                       Facts and Procedural History

[3]   Belork is the owner of real property in Starke County, Indiana, which he uses in

      part to raise cattle. Jan Ferch is the owner of real property along the eastern

      boundary of Belork’s property, and Ferch’s farming operation includes grain

      production. DMK&H is the owner of real property along the southern

      boundary of Belork’s property, and its farming operation includes grain

      production. At some point, Belork rebuilt portions of fencing along the eastern

      and southern boundaries of his property, specifically, the “southern half” of a

      fence along his eastern boundary which was adjoining Ferch’s property and the

      “western half” of a fence along his southern boundary which was adjoining




      Court of Appeals of Indiana | Opinion on Rehearing 75A04-1503-MI-100| May 5, 2016   Page 3 of 29
      DMK&H’s property.1 Transcript at 24. Ferch did not complete the northern

      half of the fence along the Belork-Ferch property line, and DMK&H did not

      complete the eastern half of the fence along the Belork-DMK&H property line.

      Belork requested that Latimer as the Davis Township Trustee require Ferch and

      DMK&H to construct or fund the construction of the remainder of the fences

      along the shared boundaries. Latimer did not grant Belork’s request.


[4]   In June 2014, Belork filed a Petition for Writ of Mandamus pursuant to Ind.

      Code §§ 34-27-3 naming Latimer, as the Davis Township Trustee, as the

      respondent.2 Belork alleged that his farm is used primarily for the pasturing of

      cows, the land owned by Ferch and DMK&H is used for agriculture, he had

      rebuilt portions of the fence along the southern and eastern boundaries of his

      property, and he had requested that Ferch and DMK&H rebuild their respective

      portions of the fence line and they refused to do so. He further alleged that he

      had requested Latimer as the Davis Township Trustee to adhere to her statutory

      duty to see that the line fence was completed and that Latimer wholly failed

      after reasonable requests to do so. Belork requested that the court order




      1
       At the February 9, 2015 hearing, Belork testified that he had completed these portions of the fence ten or
      twelve years ago. He also indicated that, previously, there was a woven wire fence along the southern
      boundary of his property.
      2
       Indiana Code § 34-27-1-1 abolished the writ of mandate but allows for an action for mandate. Malone v.
      Price, 755 N.E.2d 213, 217 (Ind. Ct. App. 2001); Ind. Code § 34-27-1-1 (“Writs of mandate in the circuit and
      superior courts are abolished. Causes of action previously remedied by writs of mandate may be remedied by
      means of complaint and summons in the name of the state on relation of the party in interest in the circuit,
      superior, and probate courts as other civil actions. Such actions are to be known as actions for mandate.”).
      As noted below, Indiana Code §§ 34-27-3 govern actions for mandate.

      Court of Appeals of Indiana | Opinion on Rehearing 75A04-1503-MI-100| May 5, 2016                 Page 4 of 29
      Latimer to adhere to her obligations and award him attorney fees. DMK&H

      filed a motion to intervene as a respondent, and the court granted the motion.


[5]   On February 9, 2015, the court held a bench trial at which the parties by

      counsel presented arguments and Belork testified. His counsel contended that

      Ind. Code §§ 32-26-9 “employs what has always been known as the right-hand

      rule,” which exists where two adjoining property owners, facing each other at

      the center of the fence along their shared property boundary, each “agree to

      build [the] right half from the center of the property to the end of the property

      line.” Transcript at 8. His counsel noted that it was disputed whether Belork

      built the western half of the new fence along the southern boundary of his

      property on the property line or on DMK&H’s property, and stipulated that, at

      one point, Belork owned the property which is now owned by Ferch.

      DMK&H’s counsel argued in part that there are overgrown trees and shrubs on

      Belork’s property north of the fence and that it is impossible to access the fence

      row, that Belork maintains cattle on his property while the other farms grow

      grain, and that there is a history of Belork’s cattle leaving his property and

      roaming DMK&H’s fields causing damage. DMK&H’s counsel stated there

      had been a judgment in 2003 stemming from an injunction in 1997 to keep

      Belork’s cattle on his own property.




      Court of Appeals of Indiana | Opinion on Rehearing 75A04-1503-MI-100| May 5, 2016   Page 5 of 29
[6]   The court asked why Ind. Code § 32-26-9-13 applies in this situation because

      DMK&H did not use the fence for any purpose whatsoever. Belork’s counsel

      stated that the statute applies if one of two adjoining parcels is agricultural. The

      court noted that the statute by its terms states that it applies to a fence that is

      “used by adjoining property owners as a partition fence.” Id. at 34. Latimer’s

      counsel argued that the partition fence statute applies when the fence is being

      used by both parties, that it makes sense for both parties to contribute to its

      maintenance, and that the statute does not state it applies where a fence “exists”

      between two parcels. Id. at 36. The court responded that, if both property

      owners receive a benefit from the fence, it would be fair for both owners to

      maintain the fence, and Latimer’s counsel replied that such was clearly the

      intent of the statute. DMK&H’s counsel then argued that the fence is of no

      benefit to DMK&H, it is not using the fence, the fence has been in a state of

      disrepair for years, and that it had been in court in 2003 on the same issues.


[7]   Belork’s counsel then noted that, although the majority of farms in the area are

      grain production farmers, there is still an interest for both sides to have a fence,

      and that the only prerequisite for the statute to apply is that one of the parcels

      be used for agriculture. The court noted the statute does not refer to a fence

      that exists between adjoining property owners but to one that is used by the

      property owners, and asked Belork’s counsel what evidence he had that




      3
       Ind. Code § 32-26-9-1 provides: “A fence that is used by adjoining property owners as a partition fence,
      unless otherwise agreed upon by the property owners, is considered a partition fence and shall be repaired,
      maintained, and paid for as provided under this chapter.”

      Court of Appeals of Indiana | Opinion on Rehearing 75A04-1503-MI-100| May 5, 2016                 Page 6 of 29
      DMK&H “used” the partition fence. Id. at 41. Belork’s counsel replied that

      “[t]he only evidence . . . is that it is a fence that marks the property line as a

      partition.” Id. Belork’s counsel further stated that DMK&H was not keeping

      cattle, goats, sheep, or anything else loose on its property and that “I think their

      use is going to be limited to what marks the property line.” Id.


[8]   Belork testified that he raised cattle and used his property for pasturing them,

      that there had been a woven wire fence along the southern boundary of his

      property, and that “the new high-tensile wires actually touched the old woven

      wire fence post” so the new fence is “directly on the line of the previous fence.”

      Id. at 58. When asked how long the previous fence had been there, he

      responded that “[t]he trustee made us put it in about 1948, 1949.” Id. at 59. He

      indicated that he did not have to bulldoze or excavate anything in order to

      install the new fence and was able to cut back branches and shrubs with

      nippers. When asked if DMK&H could build the eastern portion of the fence

      along the southern boundary of his property “under the same basically limited

      difficulties that you incurred,” Belork answered “[i]f I built it, they should be

      able to build it,” and when asked if DMK&H would have to bring in an

      excavator or bulldozer, he replied “I would hope not.” Id. at 60. When asked

      if it was feasible to rebuild the previous woven wire fence, Belork responded

      that, “because of the open land and the wind blows from the south, it turned up

      the fence line and the windbreak into a sand dune and a build up of sand.” Id.

      at 61. He said that the woven wire fence “would help catch it and the sand

      would build up underneath it” and that his cattle “just stepped across” the


      Court of Appeals of Indiana | Opinion on Rehearing 75A04-1503-MI-100| May 5, 2016   Page 7 of 29
       woven wire fence “[b]ecause of the sand build up.” Id. at 62. Belork also

       testified that he sold the property owned by Ferch to her in 2000 or 2001.


[9]    On cross-examination, Belork indicated that the properties owned by Ferch and

       DMK&H are used primarily for growing crops. When asked what use Ferch

       has for the fence, he replied: “Because the sheriff has complained about trespass

       and cattle grazing, their wheat and corn crops, et cetera.” Id. at 66. To the

       question “[s]o really, the only use of the fence for them is a protection from

       you; that’s what you’re saying,” Belork answered “[t]hat’s what I’m saying.”

       Id. He agreed that the purpose of the fences is to keep his cattle on his property,

       and acknowledged that his cattle “got out of his farm” in both 2014 and 2015,

       and that he did not keep a tally of the number of times. Id. at 83. When asked

       how many cattle left his property in January, Belork answered “[p]robably all of

       them” and that he had about forty cattle. Id. at 84. He stated that, to keep his

       cattle from leaving his property, he “run[s] a second, temporary electric fence.

       In other words, a single wire, hot wire that keeps the cows home.” Id. at 87-88.


[10]   Following the presentation of evidence, counsel for the Appellees moved for

       judgment on the evidence, arguing that they do not use the fence and thus the

       fence partition statute does not apply. In response, Belork’s counsel argued

       that, if DMK&H “decides to start raising cattle or other type of animals, well

       haven’t they just been totally benefited by [] Belork having put up the entire

       fence?” Id. at 95. His counsel asserted: “I think that’s what the statute

       anticipates is that from time to time, some people grain farm. They may bring



       Court of Appeals of Indiana | Opinion on Rehearing 75A04-1503-MI-100| May 5, 2016   Page 8 of 29
       animals in. They may not. But there’s again, there may be a time when both

       parties are benefiting from the use of the fence.” Id. at 95-96.


[11]   The court asked whether, in a situation where there is farmland adjacent to a

       subdivision and the owner of the agricultural land decided he wanted to raise

       cattle, “each one of those residential property owners would be required to

       build a fence one-half of their property to the right to keep the cattle out of

       coming into their children’s sandbox, and the swing set,” and Belork’s counsel

       replied “[t]hat would be correct.” Id. at 96-97. The court also noted that the

       statute refers to structures that can hold cattle, hogs, horses, mules, and sheep

       and said that the statute “is meant for the purpose of keeping your own animals

       on your own side of the property” and “anticipates that both property owners

       have livestock.” Id. at 99. The court noted that, “[t]o me, common sense has to

       come into play here,” that “[c]ommon sense is, right from the very beginning, a

       fence that is used by adjoining property owners as a partition fence,” and

       “[t]hat means to me, this statute and this fence law is for the purpose of keeping

       animals inside your own property for adjoining property owners” and is “not

       meant to apply to situations where . . . a property owner who has agriculture

       property that adjoins a subdivision in a city decides to have livestock” and is

       “not going to require each one of those residential areas to construct half a

       fence to keep the cattle from coming into their back yards.” Id. at 99-100.


[12]   The court granted the Appellees’ motion, denied Belork’s petition, and entered

       a written order granting the Appellees’ motion for judgment on the evidence

       which included the following findings:

       Court of Appeals of Indiana | Opinion on Rehearing 75A04-1503-MI-100| May 5, 2016   Page 9 of 29
        1) [Belork] directed this Court to Indiana Code 32-26-9 as the
        sole statutory authority to support his position.
        2) I.C. 32-26-9-1 provides as follows:
                 “A fence that is used by adjoining property owners as a
                 partition fence, unless otherwise agreed upon by the
                 property owners, is considered a partition fence and shall
                 be repaired, maintained, and paid for as provided under
                 this chapter.”
        3) When one “uses” a fence, he derives a benefit from the fence.
        4) The benefit contemplated by the fence addressed by the
        statute is the control of one’s own livestock.
        5) In other words, the statute sets forth the responsibilities of
        adjoining property owners who both “use” the fence to keep their
        livestock on their own property.
        6) I.C. 32-26-9-3 reinforces that the application of the statute is
        to livestock when it discusses the need to secure, “. . . hogs,
        sheep, cattle, mules, and horses or other domestic animals.”
        7) It is clear that the legislature enacted the statue [sic] to set forth
        the respective responsibilities of adjoining land owners to
        maintain a partition fence to keep their livestock within the
        boundaries of their respective properties.
        8) If the legislature had intended to have the statute applicable to
        all adjoining property owners, regardless of any benefit derived
        from the fence, they could have simply crafted the statute to
        state, “A fence that exists between adjoining property owners, . .
        . .”
        9) To interpret the statute otherwise would require all property
        owners, including residential, to incur the cost of one-half of a
        fence to assist their neighbor in keeping his livestock on his own
        property.
        10) The evidence is uncontroverted that [Belork] is the only
        property owner with livestock and the only property owner who



Court of Appeals of Indiana | Opinion on Rehearing 75A04-1503-MI-100| May 5, 2016   Page 10 of 29
               “uses” the fence. Belork uses the fence to keep his livestock on
               his property.
               11) The evidence is uncontroverted that the adjoining property
               owners, DMK&H [] and [] Ferch, are grain farmers, do not “use”
               the fence, and derive no benefit from the fence.
               12) The Court declines to apply I.C. 32-26-9 to the
               uncontroverted facts of this case.
               13) [Belork] cited no statutory authority nor Indiana case law
               that would direct this Court to reach any other conclusion.

       Appellant’s Appendix at 5-6.


                                        Issue and Standard of Review

[13]   The issue is whether the trial court erred in granting the Appellees’ motion for

       judgment on the evidence. Indiana Trial Rule 50 provides that a motion for

       judgment on the evidence shall be granted “[w]here all or some of the issues in

       a case . . . are not supported by sufficient evidence or a verdict thereon is clearly

       erroneous as contrary to the evidence because the evidence is insufficient to

       support it . . . .” Ind. Trial Rule 50(A). A motion for judgment on the evidence

       should be granted “only when there is a complete failure of proof because there

       is no substantial evidence or reasonable inference supporting an essential

       element of the claim.” Coldwell Banker Roth Wehrly Graber v. Laub Bros. Oil Co.,

       949 N.E.2d 1273, 1282 (Ind. Ct. App. 2011) (quoting Raess v. Doescher, 883
N.E.2d 790, 794 (Ind. 2008) (quoting Dahlin v. Amoco Oil Corp., 567 N.E.2d 806,

       810 (Ind. Ct. App. 1991), trans. denied), reh’g denied), trans. denied. Upon

       appellate review of a trial court’s ruling on such a motion, the reviewing court



       Court of Appeals of Indiana | Opinion on Rehearing 75A04-1503-MI-100| May 5, 2016   Page 11 of 29
       must consider only the evidence and reasonable inferences most favorable to

       the nonmoving party. Id. at 1282-1283.


[14]   Ind. Code § 34-27-3-1 governs actions for mandate and provides:

               An action for mandate may be prosecuted against any inferior
               tribunal, corporation, public or corporate officer, or person to
               compel the performance of any:
                        (1) act that the law specifically requires; or
                        (2) duty resulting from any office, trust, or station.

[15]   An action for mandate, an extraordinary remedy of an equitable nature, is

       generally viewed with disfavor. Malone v. Butts, 974 N.E.2d 1025, 1027 (Ind.

       Ct. App. 2012) (citation omitted), trans. denied. Mandamus does not lie unless

       the petitioner has a clear and unquestioned right to relief and the respondent

       has failed to perform a clear, absolute, and imperative duty imposed by law. Id.

       (citation omitted). The mandamus action does not lie to establish a right or to

       define and impose a duty. Id. (citation omitted). Public officials, boards, and

       commissions may be mandated to perform ministerial acts when under a clear

       legal duty to perform such acts. Id. (citation omitted). Mandate actions exist

       only where no adequate remedy at law is available. Id. (citation omitted).


                                           The Parties’ Arguments

[16]   Belork contends that, because he, Ferch, and DMK&H all utilize their lands as

       agricultural land, the fence partition statute is controlling and requires the

       adjoining landowners to build their respective halves of the partition fences

       once Belork has built his. He asserts that the legislature amended the Indiana
       Court of Appeals of Indiana | Opinion on Rehearing 75A04-1503-MI-100| May 5, 2016   Page 12 of 29
       Fence Law in 2003 by adding Ind. Code § 32-26-9-0.5 to define agricultural

       land and that, if the legislature “intended to limit the Indiana Fence Law to

       situations where both adjoining landowners ‘used’ the partition fence, i.e.

       owned livestock, surely the legislature would have provided an alternative

       definition to ‘agricultural land’ or directly stated that the Indiana Fence Law

       only applies when all adjoining owners raise livestock.” Appellant’s Brief at 16.

       He also argues that prior Indiana cases have not made any distinction based on

       whether one of the adjoining parcel owners uses the partition fence.


[17]   Latimer contends that Indiana common law places a duty upon the owner of an

       animal to confine it, that this principle is codified at Ind. Code § 32-26-2-2,4

       Belork conceded that the intention of the fence is to contain his cattle on his

       property, and that he is solely responsible for this. Latimer further argues that

       the statute requires that the adjoining property owners “use” the fence “as a

       partition fence,” this “implies that not all fences are partition fences,” and that

       “this implication is borne out by I.C. § 32-26-2-15.” Appellee Latimer’s Brief at

       5. She also contends that no testimony or evidence suggested that fences are

       helpful to modern grain farming operations and that nothing in the statute even

       remotely suggests that one of the purposes of the law is wind erosion control.




       4
         Ind. Code § 32-26-2-2(b) provides that, in the absence of adoption of an open range ordinance by the county
       commissioners, “if a domestic animal breaks into an enclosure or enters upon the property of another person,
       it is not necessary for the person injured by the actions of the domestic animal to allege or prove the existence
       of a lawful fence to recover for damage done.”

       Court of Appeals of Indiana | Opinion on Rehearing 75A04-1503-MI-100| May 5, 2016                  Page 13 of 29
[18]   DMK&H maintains that the evidence presented by Belork was not whether a

       partition was needed to divide the properties but rather was a request to use

       Ind. Code § 32-26-9-1 to force his neighbors into rebuilding a fence his cattle

       had destroyed, and to stop his cattle from trespassing on DMK&H’s lands.


[19]   In its amicus brief, the IALF argues that the partition fence statute has been

       interpreted broadly to require neighboring property owners to share

       responsibility for maintaining partition fences regardless of property use. It

       asserts that the Indiana legislature has considered and rejected imposing a use

       requirement into the statute, that Ind. Code § 32-26-9-1 applies to existing

       fences, and the purpose of the section is to address agreements between

       neighbors regarding how to handle partition fences and fences that, while not

       constructed directly on a boundary line, have been treated and used as

       boundary or partition fences.


                                              Indiana Fence Law

[20]   The statutory provisions set forth in Ind. Code §§ 32-26 relate to fences in

       Indiana and address issues such as the recording of agreements to erect and

       repair fences and fencemarks, the enclosure of land subject to flooding, and the

       cutting and trimming of live fences along public highways and between

       adjoining lands. Partition fences are governed primarily by Ind. Code §§ 32-26-

       9 and certain sections of Ind. Code §§ 32-26-2.


[21]   Ind. Code §§ 32-26-9 is titled “Partition Fences.” Ind. Code § 32-26-9-0.5

       provides:

       Court of Appeals of Indiana | Opinion on Rehearing 75A04-1503-MI-100| May 5, 2016   Page 14 of 29
               (a) As used in this section, “agricultural land” means land that is:
                        (1) zoned or otherwise designated as agricultural land;
                        (2) used for growing crops or raising livestock; or
                        (3) reserved for conservation.
               (b) This chapter does not apply to a fence that separates two (2)
               adjoining parcels of property unless at least one (1) of the
               adjoining parcels is agricultural land.

[22]   Ind. Code § 32-26-9-1 is titled “Existing fences” and provides:


               A fence that is used by adjoining property owners as a partition
               fence, unless otherwise agreed upon by the property owners, is
               considered a partition fence and shall be repaired, maintained,
               and paid for as provided under this chapter.

[23]   Ind. Code § 32-26-9-2 is titled “Lands outside or abutting municipal boundary”

       and provides:


               (a) The owner of a property that:
                        (1) is located outside;
                        (2) abuts; or
                        (3) is adjacent to;
               the boundary of the corporate limits of a town or city shall
               separate the owner’s property from adjoining properties by a
               partition fence constructed upon the line dividing or separating
               the properties regardless of when the properties were divided.
               (b) Except as otherwise provided in this chapter, and if a division
               of the partition fence has not been made between the property
               owners for the building, repairing, or rebuilding of the partition
               fence:
                        (1) for a partition fence built along a property line than
                        [sic] runs from north to south:

       Court of Appeals of Indiana | Opinion on Rehearing 75A04-1503-MI-100| May 5, 2016   Page 15 of 29
                                 (A) the owner whose property lies to the east of the
                                 fence shall build the north half of the fence; and
                                 (B) the owner whose land lies to the west of the
                                 fence shall build the south half of the fence; and
                        (2) for a partition fence built along a property line that runs
                        from east to west:
                                 (A) the owner whose property lies north of the fence
                                 shall build the west half of the fence; and
                                 (B) the owner whose property lies to the south of the
                                 fence shall build the east half of the fence.
               (c) Notwithstanding subsection (b), if either property owner has
               constructed one-half (½) of a partition fence that is not the
               portion required under subsection (b) and has maintained that
               portion of the partition fence for a period of not less than five (5)
               years, the property owner may continue to maintain the portion
               of the fence.
               (d) If a property owner fails to build, rebuild, or repair a partition
               fence after receiving notice under this chapter, the township
               trustee of the township in which the property is located shall
               build, rebuild, or repair the fence as provided under this chapter.

[24]   Ind. Code § 32-26-9-3, titled “Defaulting landowner; description of lawful

       partition fence; floodgates across water courses,” relates in part to the role of a

       township trustee and provides in part:

               (a) A partition fence shall be built, rebuilt, and kept in repair at
               the cost of the property owners whose properties are enclosed or
               separated by the fences proportionately according to the number
               of rods or proportion of the fence the property owner owns along
               the line of the fence, whether the property owner’s title is a fee
               simple or a life estate.
               (b) If a property owner fails or refuses to compensate for building,
               rebuilding, or repairing the property owner’s portion of a

       Court of Appeals of Indiana | Opinion on Rehearing 75A04-1503-MI-100| May 5, 2016   Page 16 of 29
        partition fence, another property owner who is interested in the
        fence, after having built, rebuilt, or repaired the property owner’s
        portion of the fence, shall give to the defaulting property owner
        or the defaulting property owner’s agent or tenant twenty (20)
        days notice to build, rebuild, or repair the defaulting property
        owner’s portion of the fence. If the defaulting property owner or
        the defaulting property owner’s agent or tenant fails to build,
        rebuild, or repair the fence within twenty (20) days, the
        complaining property owner shall notify the township trustee of
        the township in which the properties are located of the default.
                                              *****
        (d) The township trustee who receives a complaint under this
        section shall:
                 (1) estimate the costs for building, rebuilding, or repairing
                 the partition fence; and
                 (2) within a reasonable time after receiving the complaint,
                 make out a statement and notify the defaulting property
                 owner of the probable cost of building, rebuilding, or
                 repairing the fence.
        If twenty (20) days after receiving a notice under this subsection
        the defaulting property owner has not built, rebuilt, or repaired
        the fence, the trustee shall build or repair the fence. The trustee
        may use only the materials for the fences that are most
        commonly used by the farmers of the community.
                                              *****
        (f) A lawful partition fence is any one (1) of the following that is
        sufficiently tight and strong to hold cattle, hogs, horses, mules,
        and sheep:
                 (1) A straight board and wire fence, a straight wire fence, a
                 straight board fence, or a picket fence four (4) feet high.
                 (2) A straight rail fence four and one-half (4 ½ ) feet high.
                 (3) A worm rail fence five (5) feet high.



Court of Appeals of Indiana | Opinion on Rehearing 75A04-1503-MI-100| May 5, 2016   Page 17 of 29
       Other subsections of Ind. Code § 32-26-9-3 relate to, among other things, when

       a fence is sought on a township line, when a trustee is disqualified to act, when

       a ditch or creek crosses the division line between two property owners, and

       when floodgates or similar structures should be constructed. See Ind. Code §§

       32-26-9-3(c), (e), (g)-(m).


[25]   Ind. Code § 32-26-9-6 (eff. Jul. 1, 2003),5 titled “Construction and application of

       law,” provides:


                This chapter shall be liberally construed in favor of the objects
                and purposes for which it is enacted and shall apply to all
                agricultural land, whether enclosed or unenclosed, cultivated or
                uncultivated, wild or wood lot.

[26]   In addition, several sections of Ind. Code §§ 32-26-2, titled “Enclosures,

       Trespassing Animals, and Partition Fences,” relate to partition fences. In

       particular, Ind. Code § 32-26-2-15 is titled “Existing fence becoming partition

       fence; compensation” and provides:

                When a fence that is already erected becomes a partition fence
                because previously unenclosed property is enclosed, the person
                who encloses the previously unenclosed property shall pay to the
                owner of the existing fence fifty percent (50%) of the value of the
                existing fence, as estimated by the owner of the existing fence.




       5
        Ind. Code § 32-26-9-0.5 became effective on July 1, 2003, and Ind. Code § 32-26-9-6 was amended, effective
       on that date, to include the word “agricultural” in referring to “agricultural land.” See Pub. L. No. 57-2003,
       §§ 1-2 (eff. Jul. 1, 2003).

       Court of Appeals of Indiana | Opinion on Rehearing 75A04-1503-MI-100| May 5, 2016               Page 18 of 29
       Ind. Code § 32-26-2-18 is titled “Notice; intention to remove partition fence”

       and provides:


               This section applies to a person who ceases to use the person’s
               property or opens the person’s enclosures. A person to whom
               this section applies may not remove any part of the person’s
               fence that forms a partition fence between the person’s property
               and the enclosure of any other person until the person to whom
               this section applies has first given six (6) months notice of the
               person’s intention to remove the fence to any person who may be
               interested in the removal of the fence.

                                                    Discussion

[27]   We address whether the fences that exist and the fences Belork desires to be

       constructed along the southern and eastern boundaries of his property

       constitute or would constitute partition fences under Ind. Code §§ 32-26-9

       requiring DMK&H and Ferch to construct or fund the construction of portions

       of the fences. The first step in interpreting a statute is to determine whether the

       legislature has spoken clearly and unambiguously on the point in question. City

       of N. Vernon v. Jennings Nw. Reg’l Utils., 829 N.E.2d 1, 4 (Ind. 2005). When a

       statute is clear and unambiguous, we need not apply any rules of construction

       other than to require that words and phrases be taken in their plain, ordinary,

       and usual sense. Id. When a statute is susceptible to more than one

       interpretation, it is deemed ambiguous and thus open to judicial construction.

       Id. When faced with an ambiguous statute, our primary goal of statutory

       construction is to determine, give effect to, and implement the intent of the

       legislature. Id. To effectuate legislative intent, we read the sections of an act

       Court of Appeals of Indiana | Opinion on Rehearing 75A04-1503-MI-100| May 5, 2016   Page 19 of 29
       together in order that no part is rendered meaningless if it can be harmonized

       with the remainder of the statute. Id. We also examine the statute as a whole

       and do not presume that the legislature intended language used in a statute to

       be applied illogically or to bring about an unjust or absurd result. Id. at 4-5.


[28]   We will first address Ind. Code §§ 32-26-9-2 and -3, which are the operative

       sections of the chapter relating to the construction and subsequent repair of

       partition fences, and then we will address the Appellees’ arguments related to

       Ind. Code § 32-26-9-1 and the circumstances to which that section is applicable.


[29]   With respect to Ind. Code §§ 32-26-9-2 and -3, we note that Ind. Code § 32-26-

       9-2(a) provides in part that an owner of a property that is located outside, abuts,

       or is adjacent to the boundary of the corporate limits of a town or city “shall

       separate the owner’s property from adjoining properties by a partition fence

       constructed upon the line dividing or separating the properties regardless of when the

       properties were divided.” (Emphasis added). Thus, according to subsection

       2(a), a partition fence is one which is “constructed upon the line dividing or

       separating adjoining properties.” Similarly, Ind. Code § 32-26-9-3(a) provides

       in part that a partition fence shall be built, rebuilt, and kept in repair at the cost

       of the property owners whose “properties are . . . separated by the fences.”

       There is no language in Ind. Code §§ 32-26-9-2 or -3 which suggests that a fence

       constructed upon the line dividing or separating adjoining properties is exempt

       from Ind. Code §§ 32-26-9-2 and -3 on the basis that one of the adjoining




       Court of Appeals of Indiana | Opinion on Rehearing 75A04-1503-MI-100| May 5, 2016   Page 20 of 29
       property owners does not use or make certain beneficial use of the partition

       fence.6


[30]   We also observe that Ind. Code § 32-26-9-0.5(a) provides that “agricultural

       land” includes land that is “used for growing crops or raising livestock,” that

       Ind. Code § 32-26-9-0.5(b) states that the partition fence chapter does not apply

       “unless at least one [] of the adjoining parcels is agricultural land,” and that Ind.

       Code § 32-26-9-6 states in part that the partition fence chapter “shall apply to all

       agricultural land, whether enclosed or unenclosed . . . .” (Emphases added).

       While these sections provide that Ind. Code §§ 32-26-9 applies where at least

       one adjoining parcel is agricultural land, neither section limits the application of

       the chapter based on the fact that one of the adjoining parcel owners does not

       make certain beneficial use of the partition fence.


[31]   We conclude that the sections above, considered together, demonstrate that the

       intent of the legislature was to require adjoining parcel owners to build and

       keep in repair a partition fence constructed upon the line dividing or separating

       their parcels as set forth in Ind. Code §§ 32-26-9-2 and -3, provided that one of

       the parcels is located outside, abuts, or is adjacent to the boundary of the

       corporate limit of a town or city, see Ind. Code § 32-26-9-2(a), and is agricultural




       6
         We note that in 1999 there was a proposed modification to Ind. Code § 32-26-9-2, which would have
       become effective July 1, 2000, and which would have provided in part that, subject to certain restrictions, an
       owner of a tract of land who does not keep livestock would not be liable for costs incurred by the owner of an
       adjoining tract of land in constructing or repairing a partition fence. Senate Bill No. 101 (2000). The
       legislature did not enact the proposed modifications to the statute.

       Court of Appeals of Indiana | Opinion on Rehearing 75A04-1503-MI-100| May 5, 2016               Page 21 of 29
       land. See Ind. Code §§ 32-26-9-0.5, -6. Moreover, these sections do not limit

       the applicability of the construction and repair requirements of Ind. Code §§ 32-

       26-9-2 or -3 based on the fact that one or both of the parcel owners may not

       make certain beneficial use of the partition fence.


[32]   We next address the Appellees’ argument that the effect of Ind. Code § 32-26-9-

       1 is to limit the application of the chapter to those circumstances in which both

       adjoining property owners make or would make beneficial use of a partition

       fence separating their properties. We note that Ind. Code § 32-26-9-1 pertains

       to existing fences.7 Moreover, we must read Ind. Code § 32-26-9-1 together

       with Ind. Code §§ 32-26-9-2 and -3 so that none of the sections are rendered

       meaningless and all may be given effect. Accordingly, we note that Ind. Code

       §§ 32-26-9-2 and -3 contain the operative provisions governing the construction

       and subsequent repair and maintenance of partition fences under the chapter.

       Ind. Code § 32-26-9-1 establishes that certain existing fences are also subject to

       these repair and maintenance provisions. Specifically, by providing that “[a]

       fence that is used by adjoining property owners as a partition fence . . . is

       considered a partition fence and shall be repaired, maintained, and paid for as

       provided under this chapter,” Ind. Code § 32-26-9-1 permits adjoining parcel

       owners to treat an existing fence, including an existing fence which is not

       located on or precisely on the line dividing the adjoining parcels, as a partition




       7
         Ind. Code §§ 32-26-2-15 and -18 also relate to existing fences which have served as or have been
       treated as partition fences.

       Court of Appeals of Indiana | Opinion on Rehearing 75A04-1503-MI-100| May 5, 2016           Page 22 of 29
fence. The section provides that if adjoining owners have treated or “used” an

existing fence as a partition fence, or an existing fence has served as a partition

fence, then, for purposes of allocating the cost and responsibility of keeping the

fence in repair, the provisions of Ind. Code § 32-26-9-2 and -3 are applicable,

and the parcel owners may not avoid their respective maintenance obligations

on the basis that the fence is not located on or precisely on the line dividing

their parcels. Thus, adjoining parcel owners can treat a fence not initially

constructed on the true property line between their parcels as a partition fence,

and in that circumstance the fence will be considered a partition fence for

purposes of the maintenance and repair requirements and cost-sharing

provisions of the partition fence statute. See Burck v. Davis, 35 Ind. App. 648, 73
N.E. 192, 193 (1905) (noting that a fence separated two parcels, that one of the

parcel owners refused to rebuild or repair her part of the fence, that the other

parcel owner served notice to the township trustee who had the fence rebuilt,

and that the first parcel owner did not pay for the repair and objected that the

fence was not on the line dividing the lands of the parties; observing that the

statute at the time provided that “all fences now constructed and used by

adjoining landowners as a partition fence or fences . . . shall be deemed

partition fences, and shall be built, maintained, repaired and paid for as

hereinafter provided”; and concluding that the complaint “showed, in the

language of the statute, that [the fence at issue] was such a fence as must be

deemed a partition fence”); see also Capps v. Abbott, 897 N.E.2d 984, 986-988

(Ind. Ct. App. 2008) (concluding that the appellees had used and improved the

land on their side of a fence and, citing Freiburger below, that the appellants
Court of Appeals of Indiana | Opinion on Rehearing 75A04-1503-MI-100| May 5, 2016   Page 23 of 29
       were estopped from denying that the fence constituted the legal boundary line);

       Freiburger v. Fry, 439 N.E.2d 169, 172-173 (Ind. Ct. App. 1982) (observing that

       two adjoining parcel owners erected “a partition fence and treated that fence as

       a legal boundary line” and that the partition fence was erected along an existing

       fence line except for moving one corner post thirty feet and concluding that,

       when adjoining landowners agree to treat a fence as a legal boundary, they are

       estopped from denying it as the legal boundary line, and that “[u]se and

       improvement of the land up to the alleged boundary line may be sufficient to

       satisfy the requirement of an agreement if the adjoining landowner

       acquiesces”).


[33]   In sum, Ind. Code § 32-26-9-1 establishes that an existing fence, including one

       which may be not be located entirely on the shared boundary of adjoining

       parcels, is nonetheless subject to the maintenance and repair and cost-sharing

       provisions of Ind. Code §§ 32-26-9-2 and -3 if the fence has served as or has

       been treated or used as a partition fence by the adjoining parcel owners. There

       is no claim that this circumstance occurred here, and thus Ind. Code § 32-26-9-1

       is not applicable in this case.


[34]   Belork has requested that partition fences be constructed or completed along the

       southern and eastern boundaries of his property pursuant to the partition fence

       statute. He seeks relief provided by the statutory procedures set forth at Ind.

       Code §§ 32-26-9-2 and -3 and, accordingly, notified Latimer as the township

       trustee of his complaint. The Appellees do not assert that the properties of


       Court of Appeals of Indiana | Opinion on Rehearing 75A04-1503-MI-100| May 5, 2016   Page 24 of 29
Belork, DMK&H, and Ferch do not constitute agricultural land under Ind.

Code §§ 32-26-9-.5 and -6 or are not located outside the boundary of the

corporate limits of a town or city under Ind. Code § 32-26-9-2(a). The

requirements of Ind. Code §§ 32-26-9-2 and -3 are applicable to the fences at

issue. The fact that DMK&H and Ferch claim they will not use or make

certain beneficial use of the partition fences does not exempt the fences from

Ind. Code § 32-26-9-2 and -3. See Ashley v. Kelley, 84 Ind. App. 303, 149 N.E.
377, 377 (1925) (observing, where the appellants argued that a fence

constructed along their parcel’s boundary would not be of any use, value, or

service to them and would be of service only to the appellee, that the partition

fence statute applied “to all lands whether inclosed or uninclosed, cultivated or

uncultivated, wild or wood lot,” and affirming the judgment of an assessment

for the building of the partition fence on the line between the parties’ parcels),

reh’g denied; see also Myers v. Dodd, 9 Ind. 290, 292 (1857) (concluding in part,

where the cattle of one parcel owner escaped into the corn field on an adjoining

parcel, that both parcel owners were equally bound to maintain a partition

fence and that either might have repaired it and enforced contribution from the

other); Stephenson v. Elliott, 2 Ind. App. 233, 28 N.E. 326, 326-327 (1891)

(concluding in part that two tenant farmers, one of whom had horses and cows

and the other of whom had a wheat field, occupied to each other the relation of




Court of Appeals of Indiana | Opinion on Rehearing 75A04-1503-MI-100| May 5, 2016   Page 25 of 29
       adjoining property owners and thus were equally bound to maintain a partition

       fence).8


[35]   Based on the record, we conclude that the fences Belork desires to be

       constructed or completed along the southern and eastern boundaries of his

       property constitute partition fences under Ind. Code §§ 32-26-9. Therefore, we

       reverse and remand for further proceedings consistent with this opinion.


                                                     Conclusion

[36]   For the foregoing reasons, we grant Belork’s petition for rehearing, vacate our

       opinion of November 16, 2015, reverse the trial court’s order, and remand for

       further proceedings.


[37]   Reversed and Remanded.


       Altice, J., concurs.


       Riley, J., dissents with separate opinion.




       8
        Because the desired partition fences are not exempt from Ind. Code §§ 32-26-9-2 and -3 on the grounds that
       DMK&H and Ferch claim they will not use or make any certain beneficial use of the fences, we need not
       address the various arguments regarding beneficial use, such as whether the fences constitute capital
       improvements of the properties.

       Court of Appeals of Indiana | Opinion on Rehearing 75A04-1503-MI-100| May 5, 2016             Page 26 of 29
                                                   IN THE
           COURT OF APPEALS OF INDIANA

       John Belork,                                              Court of Appeals Case No.
                                                                 75A04-1503-MI-100
       Appellant-Petitioner,

               v.

       Robin Latimer, Davis Township
       Trustees, and DMK&H Farms,
       Inc.,
       Appellee-Respondent.




       Riley, Judge dissenting


[38]   I dissent from the majority’s opinion on rehearing, which vacates our opinion

       of November 16, 2015, and reverses the trial court’s order. I would deny

       Belork’s petition for rehearing and reaffirm our earlier opinion in every respect.


       Court of Appeals of Indiana | Opinion on Rehearing 75A04-1503-MI-100| May 5, 2016     Page 27 of 29
[39]   In our opinion of November 16, 2015, we concluded “that the fences Belork

       desires along the southern and eastern boundaries of his property would not

       constitute partition fences under Ind. Code §§ 32-26-9.” Belork v. Latimer, 2015
WL 7185539, *10 (Ind. Ct. App. Nov. 15, 2015). We addressed the issue

       precisely as framed by the parties, and we did not sua sponte venture into issues

       which were not raised. We analyzed the arguments of the parties in detail and

       addressed them fully. There was no surprise in our first opinion and I see no

       reason to disturb our carefully crafted decision.


[40]   Nonetheless, Belork, pursuant to Ind. Appellate Rule 54, now seeks rehearing.

       He presents us with essentially the same arguments, with the request to this

       court to try again—a request which the majority took to heart. The only

       difference this time is the presence of the amicus curiae, Indiana Agricultural

       Law Foundation, which aligned itself with Belork’s position. Like here, amicus

       curiae briefs are often attempts to inject interest-group politics into the appellate

       process by flaunting the interest of the trade association or other interest group

       in the outcome of the appeal. From its brief, it is apparent that Indiana

       Agricultural Law Foundation is not a neutral advisor, but rather is clearly in the

       driver’s seat in these rehearing proceedings.


[41]   Curiously, although an amicus curiae is not a party and has traditionally no

       control over the proceedings, the majority appears to consider the amicus here

       as an equal partner, quoting from its brief in the parties’ section of the majority

       opinion.



       Court of Appeals of Indiana | Opinion on Rehearing 75A04-1503-MI-100| May 5, 2016   Page 28 of 29
[42]   I would deny the petition for rehearing as it merely exhausts precious judicial

       resources that could be expended elsewhere. There are sound reasons for

       requiring a party to present all known arguments or claims to an appellate court

       before its decision is rendered. Belork did just that in his appellate brief and

       there is no reason to revisit our analysis.




       Court of Appeals of Indiana | Opinion on Rehearing 75A04-1503-MI-100| May 5, 2016   Page 29 of 29